internal_revenue_service number release date index numbers ------------------------------------------------------------ --------------------------------------------------------- ------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-104430-18 date august legend x ----------------------------------------------------- ----------------------------------------------------------- d1 d2 d3 d4 d5 country ------------------------ ------------------------ ------------------ -------------------- ----------------------- ----------------------- dear -------------- this is in response to a letter dated date submitted on behalf of x by its authorized representatives x requests a ruling that x’s election to be classified as an association_taxable_as_a_corporation was an initial classification election and not a change in classification for purposes sec_301_7701-3 of the procedure and administration regulations and an extension of time under sec_301_9100-3 to file an election under sec_301_7701-3 to be treated as a partnership for federal tax purposes plr-104430-18 facts according to the information submitted x was formed on d1 under the laws of country x intended to be treated as a partnership for federal tax purposes effective d3 however x inadvertently failed to timely file form_8832 entity classification election to be treated as a partnership for federal tax purposes effective d3 instead on d4 x filed a form_8832 entity classification election requesting to be classified as an association_taxable_as_a_corporation effective d2 prior to d3 x had no assets income deductions liabilities bank accounts business operations or board meetings and was dormant law and analysis sec_301_7701-3 provides guidance on the classification of a foreign eligible_entity for federal tax purposes generally a foreign eligible_entity is treated as an association if all members have limited_liability unless the entity makes an election to be treated otherwise a foreign eligible_entity with two or more members having limited_liability may elect to be treated as a partnership pursuant to the rules of sec_301 c sec_301_7701-3 provides that an entity classification election must be filed on form_8832 and can be effective up to days prior to the date the form is filed or up to months after the date the form is filed sec_301_7701-3 provides in part that except as provided in c iv and v an eligible_entity may elect to be classified other than as provided under b or to change its classification by filing form_8832 entity classification election with the service_center designated on form_8832 sec_301_7701-3 provides that if an eligible_entity makes an election under sec_301_7701-3 to change its classification other than an election made by an existing entity to change its classification as of the effective date of this section the entity cannot change its classification by election again during the sixty months succeeding the effective date of the election however the commissioner may permit the entity to change its classification by election within the sixty months if more than fifty percent of the ownership interests in the entity as of the effective date of the subsequent election are owned by persons that did not own any interests in the entity on the filing_date or on the effective date of the entity’s prior election an election by a newly formed eligible_entity that is effective on the date of formation is not considered a change for purposes of sec_301_7701-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term plr-104430-18 regulatory election as including an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards that the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides rules for requesting extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusion based solely on the facts submitted and the representations made we conclude that x’s corporate classification election was an initial classification effective d2 and not a change in classification for purposes of sec_301_7701-3 as such a subsequent election by x to change its classification will not be subject_to the sixty months limitation set forth in sec_301_7701-3 further we conclude that the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to make an election to be treated as a partnership for federal tax purposes effective d3 x should make the election by filing a properly executed form_8832 with the appropriate service_center a copy of this letter should be attached to the form this ruling is contingent on the owners of x filing within days of this letter all required returns for all open years consistent with the requested relief these returns may include but are not limited to the following forms i forms information_return of u s persons with respect to certain foreign_corporations ii forms return of u s persons with respect to certain foreign_partnerships and iii forms information_return of u s persons with respect to disregarded entities such that these forms reflect the consequences of the relief granted in this letter a copy of this letter should be attached to any such returns except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-104430-18 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs special industries joy c spies joy c spies senior technician review branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
